UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 04-30-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® Income Portfolio April 30, 2010 LIVESTRONG Income Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―39.9% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS―38.3% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS―9.9% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS―7.0% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS―4.9% NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $192,978,511) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Category is less than 0.05% of total net assets. LIVESTRONG Income Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG Income Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Equity Growth Fund Institutional Class $ 6,030,470 $ 3,538,872 $ 28,362,086 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class Premium Money Market Fund Investor Class – International Bond Fund Institutional Class NT International Growth Fund Institutional Class (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2015 Portfolio April 30, 2010 LIVESTRONG 2015 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―42.8% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS―36.9% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS―7.5% Premium Money Market Fund Investor Class INTERNATIONAL EQUITY FUNDS―6.7% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class INTERNATIONAL FIXED INCOME FUNDS―6.1% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $458,166,857) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Category is less than 0.05% of total net assets. LIVESTRONG 2015 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1.The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG 2015 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Equity Growth Fund Institutional Class $ 14,500,905 $ 3,162,353 $ 63,488,691 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class Premium Money Market Fund Investor Class – NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class International Bond Fund Institutional Class (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2020 Portfolio April 30, 2010 LIVESTRONG 2020 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―45.6% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS―35.5% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS―8.9% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class INTERNATIONAL FIXED INCOME FUNDS―5.0% International Bond Fund Institutional Class MONEY MARKET FUNDS―5.0% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $214,761,414) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Category is less than 0.05% of total net assets. LIVESTRONG 2020 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG 2020 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Equity Growth Fund Institutional Class $ 11,759,112 $ 1,112,806 $ 29,516,763 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class International Bond Fund Institutional Class Premium Money Market Fund Investor Class – (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2025 Portfolio April 30, 2010 LIVESTRONG 2025 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―49.6% NT Equity Growth Fund Institutional Class $ 83,495,559 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS―32.0% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS―10.9% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS―5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS―2.5% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $612,466,794) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. (2)Category is less than 0.05% of total net assets. LIVESTRONG 2025 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG 2025 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: July 31, 2009 April 30, 2010 Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Equity Growth Fund Institutional Class $ 14,903,340 $ 2,520,548 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class Premium Money Market Fund Investor Class – International Bond Fund Institutional Class (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2030 Portfolio April 30, 2010 LIVESTRONG 2030 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―53.9% NT Equity Growth Fund Institutional Class $ 25,281,605 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS―28.4% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS―12.7% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS―5.0% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $176,418,430) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. (2)Category is less than 0.05% of total net assets. LIVESTRONG 2030 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments – Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG 2030 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: July 31, 2009April 30, 2010 Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Equity Growth Fund Institutional Class $ 25,281,605 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class Premium Money Market Fund Investor Class – (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2035 Portfolio April 30, 2010 LIVESTRONG 2035 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―59.1% NT Equity Growth Fund Institutional Class $ 56,487,580 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS―24.5% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS―13.9% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS―2.5% Premium Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $383,636,647) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. (2)Category is less than 0.05% of total net assets. LIVESTRONG 2035 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments – Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG 2035 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: July 31, 2009 April 30, 2010 Underlying Fund Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Equity Growth Fund Institutional Class $ 13,731,470 $ 1,927,772 $ (530,334) $ 444,881 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class 2 NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class Premium Money Market Fund Investor Class – (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2040 Portfolio April 30, 2010 LIVESTRONG 2040 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―64.1% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS―20.4% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS―15.5% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $87,531,313) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Category is less than 0.05% of total net assets. LIVESTRONG 2040 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments – Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG 2040 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Equity Growth Fund Institutional Class $ 7,318,844 $ 97,049 $ 14,666,878 NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class 76 NT Vista Fund Institutional Class Real Estate Fund Institutional Class High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class 10 NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2045 Portfolio April 30, 2010 LIVESTRONG 2045 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―66.0% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS―18.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS―15.9% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $214,262,846) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Category is less than 0.05% of total net assets. LIVESTRONG 2045 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments – Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG 2045 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings LIVESTRONG® 2050 Portfolio April 30, 2010 LIVESTRONG 2050 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―68.7% NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class INTERNATIONAL EQUITY FUNDS―16.0% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class DOMESTIC FIXED INCOME FUNDS―15.3% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $25,591,168) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Category is less than 0.05% of total net assets. LIVESTRONG 2050 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments – Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. LIVESTRONG 2050 Portfolio – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class NT Vista Fund Institutional Class Real Estate Fund Institutional Class NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class High-Yield Fund Institutional Class 11 Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. American Century Investment Services, Inc. has entered into an agreement with the Lance Armstrong Foundation for rights to use the LIVESTRONG name. For more information about the foundation, visit livestrong.org This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Very Conservative April 30, 2010 One Choice Portfolio: Very Conservative – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC FIXED INCOME FUNDS―43.3% Diversified Bond Fund Investor Class $ 50,997,319 Inflation-Adjusted Bond Fund Investor Class DOMESTIC EQUITY FUNDS―23.9% Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) MONEY MARKET FUNDS―22.8% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS―10.0% International Bond Fund Investor Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $141,306,014) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. One Choice Portfolio: Very Conservative – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. One Choice Portfolio: Very Conservative – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Diversified Bond Fund Investor Class $ 4,097,514 $ 50,997,319 Inflation-Adjusted Bond Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) – Prime Money Market Fund Investor Class – International Bond Fund Investor Class (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Conservative April 30, 2010 One Choice Portfolio: Conservative – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC FIXED INCOME FUNDS―40.2% Diversified Bond Fund Investor Class Inflation-Adjusted Bond Fund Investor Class DOMESTIC EQUITY FUNDS―38.3% Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) INTERNATIONAL FIXED INCOME FUNDS―7.9% International Bond Fund Investor Class MONEY MARKET FUNDS―7.7% Prime Money Market Fund Investor Class INTERNATIONAL EQUITY FUNDS―5.9% International Growth Fund Investor Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $307,161,227) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. One Choice Portfolio: Conservative – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments - Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. One Choice Portfolio: Conservative – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Diversified Bond Fund Investor Class $ 1,752,398 Inflation-Adjusted Bond Fund Investor Class Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) – International Bond Fund Investor Class Prime Money Market Fund Investor Class – International Growth Fund Investor Class (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Moderate April 30, 2010 One Choice Portfolio: Moderate – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―49.5% Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) DOMESTIC FIXED INCOME FUNDS―29.1% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS―13.7% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class MONEY MARKET FUNDS―4.9% Prime Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS―2.8% International Bond Fund Investor Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $645,859,303) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. One Choice Portfolio: Moderate – Schedule of Investments APRIL 30, 2010 (UNAUDITED SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 693,992,953 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. One Choice Portfolio: Moderate – Schedule of Investments APRIL 30, 2010 (UNAUDITED 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Equity Growth Fund Investor Class $ 4,163,533 $ 5,767,574 Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) – Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class Emerging Markets Fund Investor Class(2) – International Growth Fund Investor Class Prime Money Market Fund Investor Class – International Bond Fund Investor Class (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Aggressive April 30, 2010 One Choice Portfolio: Aggressive – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―58.9% Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) DOMESTIC FIXED INCOME FUNDS―21.4% Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class INTERNATIONAL EQUITY FUNDS―18.7% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class MONEY MARKET FUNDS―1.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $435,018,289) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. One Choice Portfolio: Aggressive – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 467,045,798 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. One Choice Portfolio: Aggressive – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Equity Growth Fund Investor Class $ 3,776,273 $ 2,454,347 Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) – Diversified Bond Fund Investor Class High-Yield Fund Investor Class Inflation-Adjusted Bond Fund Investor Class Emerging Markets Fund Investor Class(2) – International Growth Fund Investor Class Prime Money Market Fund Investor Class – (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings One Choice Portfolio®: Very Aggressive April 30, 2010 One Choice Portfolio: Very Aggressive – Schedule of Investments APRIL 30, 2010 (UNAUDITED) Shares Value MUTUAL FUNDS(1) — 100.0% DOMESTIC EQUITY FUNDS―72.3% Equity Growth Fund Investor Class Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) INTERNATIONAL EQUITY FUNDS―22.6% Emerging Markets Fund Investor Class(2) International Growth Fund Investor Class DOMESTIC FIXED INCOME FUNDS―4.1% Diversified Bond Fund Investor Class MONEY MARKET FUNDS―1.0% Prime Money Market Fund Investor Class TOTAL INVESTMENT SECURITIES—100.0% (Cost $173,927,073) OTHER ASSETS AND LIABILITIES(3) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. Category is less than 0.05% of total net assets. One Choice Portfolio: Very Aggressive – Schedule of Investments APRIL 30, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Security Valuations Investments in the underlying funds are valued at their reported net asset value. The underlying funds have specific valuation policies. If an event occurs after the value of a security was established but before the net asset value per share of an underlying fund was determined that was likely to materially change the net asset value of the underlying fund, that security would be valued as determined in accordance with procedures adopted by the Board of Directors/Trustees. If the underlying fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors/Trustees or its designee, in accordance with procedures adopted by the Board of Directors/Trustees, if such determination would materially impact an underlying fund’s net asset value. Certain other circumstances may cause the underlying fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. As of April 30, 2010, the valuation inputs used to determine the fair value of the fund’s securities were classified as Level 1. The Schedule of Investments provides additional details on the fund's portfolio holdings. 4. Federal Tax Information As of April 30, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ 189,924,845 Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. One Choice Portfolio: Very Aggressive – Schedule of Investments APRIL 30, 2010 (UNAUDITED) 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of the transactions for each underlying fund during the nine months ended April 30, 2010 follows: April 30, 2010 Underlying Fund July 31, 2009 Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Distributions Received(1) Share Balance Market Value Equity Growth Fund Investor Class $ 1,348,887 $ 1,895,779 $ 30,352,371 Growth Fund Investor Class Large Company Value Fund Investor Class Real Estate Fund Investor Class Small Company Fund Investor Class Value Fund Investor Class Vista Fund Investor Class(2) – Emerging Markets Fund Investor Class(2) – International Growth Fund Investor Class Diversified Bond Fund Investor Class Prime Money Market Fund Investor Class – (1) Distributions received includes distributions from net investment income and from capital gains from the underlying funds. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Asset Allocation Portfolios, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: June 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: June 25, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: June 25, 2010
